Citation Nr: 1703703	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  15-00 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) rating for pulmonary tuberculosis (TB).

2.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to August 1952, including service in Korea.  His awards and decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2012 and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In the December 2012 rating decision, the RO continued a noncompensable disability rating for inactive pulmonary TB.  In a March 2013 rating decision, the RO declined to reopen the claim of entitlement to service connection for general anxiety disorder (GAD) (also claimed as depression). 

In May 2015, the Board granted service connection for a psychiatric disorder and remanded the claim for pulmonary TB for further development.

In December 2015, the RO implemented the Board's grant of service connection for a psychiatric disorder, to include GAD and depression, assigning an initial rating of 70 percent, effective August 31, 2012.  In March 2016, the Veteran submitted a VA Form 21-0956, Notice of Disagreement (NOD), contesting the initial 70 percent rating for this disability.  Although no statement of the case has yet been issued, the RO has acknowledged its receipt of the Veteran's NOD, and such issue was not certified to the Board.  Accordingly, the issue is not ripe for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has not had active tuberculosis at any time since at least 1962; he has never had far advanced lesions and his inactive pulmonary tuberculosis has no residuals.

2.  The Veteran's service connected disabilities consist of a psychiatric disability, rated 70 percent disabling; and residuals of tuberculosis, rated noncompensable.

3.  The service connected disabilities preclude gainful employment for which he would otherwise be qualified.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for pulmonary tuberculosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.97, Diagnostic Code 6723 (2016).

2.  The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Nevertheless, with respect to the duty to assist in this case, the Veteran's service treatment records, private treatment records, and VA treatment records have been associated with the claims file as have lay statements by the Veteran.  The November 2012 and November 2015 VA examinations provided to the Veteran during the course of the appeal, which collectively describe the disability in sufficient detail to adequately inform the Board's judgment.  Moreover, the agency of original jurisdiction (AOJ) substantially complied with the directives of the May 2015 remand.  Cf.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the duties to notify and assist have been met, all due process concerns have been satisfied, and the increased rating issue on appeal may be considered on the merits at this time.

Schedular Rating

Disability ratings are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A noncompensable rating is currently assigned to the Veteran's pulmonary TB, effective September 9, 1955, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6723.

Under Diagnostic Code 6723, a Veteran is entitled to receive compensation for pulmonary TB as of August 19, 1968, is rated under the general rating formula for inactive pulmonary TB (Diagnostic Codes 6701-6724).  The general rating formula provides a 100 percent disability rating for two years after the date of inactivity, following active pulmonary TB.  

Thereafter, for four years, or in any event to six years after the date of inactivity, a 50 percent disability rating is assigned.  Thereafter, for five years, or to eleven years after the date of inactivity, a 30 percent disability rating is assigned.  Following far advanced lesions diagnosed at any time while the disease process was active, a minimum 30 percent rating is assigned.  Following moderately-advanced lesions, but provided there is continued disability, emphysema, dyspnea on exertion, impairment of health, or other similar symptomatology, a 20 percent disability rating is assigned.  Otherwise, only a zero percent (noncompensable) rating is assigned. 

The notes following the general rating formula for inactive pulmonary TB specify that the graduated 50 percent and 30 percent ratings, as well as the permanent 30 percent and 20 percent ratings, are not to be combined with ratings for other respiratory disabilities.  See 38 C.F.R. §§ 4.96 (b), 4.97 (2016).  Public Law 90-493 repealed section 356 of Title 38, United States Code that had provided graduated ratings for inactive TB (such as Diagnostic Code 6723).  The repealed section, however, still applies to the case of any Veteran who, on August 19, 1968, was receiving or entitled to receive compensation for TB.  See 38 C.F.R. § 4.96(b) (2016).  Where the repealed provision remains applicable, it should be mentioned in the discussion portion of all ratings in which these provisions are applied.  Id.

Service treatment records contain no findings referable to tuberculosis.

The Veteran was an in-patient at Willard Parker Hospital from July to October 1954, for respiratory symptoms.  He was reportedly asymptomatic during hospitalization, but an X-ray showed pulmonary tuberculosis.  In July 1954 there was a small patch of consolidation in the left lung.  This was partially resolved by August 1954 and in September there was only a small patch of infiltrate remaining.  At discharge, the diagnosis was minimal active left pulmonary tuberculosis, arrested.

On VA examination in August 1955, the Veteran was found to have minimal pulmonary tuberculosis that had been inactive for six months.  There have been no subsequent reports of active tuberculosis.

He was seen with complaints of chest pain in March 1956, but was noted to have a minimal lesion and no explanation for his symptoms.

He received VA evaluations in March and August 1967 for complaints of chest pain, but X-rays were normal and it was noted that tuberculosis had been inactive since 1962.  No other pulmonary abnormality was reported.

VA treatment records show that in September 1974, the Veteran reported what was described as atypical chest pain.  The impression was that this was either musculoskeletal or related to anxiety.  Repeated chest X-rays conducted through March 1977 were normal and tuberculosis was described as inactive.  He was discharged from the chest clinic in March 1977.

VA treatment records associated with the claims file are silent for complaints, symptoms, or treatment referable to pulmonary TB or any other respiratory disorder.  The Board directed in its March 2015 remand that the AOJ obtain records related to the Veteran's emergency treatment in November 2012.  The records were obtained and show that the Veteran sought treatment for chest pain.  He denied any chest pain during examination.  Pulmonary assessment revealed clear right and left lung sounds.  Chest X-ray yielded an impression of no radiographic evidence of acute cardiopulmonary abnormality, atheromatous aorta, and prominent lucency at the left subdiaphragmatic region probably representing the gastric bubble.  He was ultimately diagnosed with atypical chest pain.

In November 2012, the Veteran underwent VA examination for pulmonary TB.  He reported that he had received a positive PPD test result in the 1970s and received treatment at that time but could not recall specific medications.  The examiner reviewed the results of the November 2012 chest X-ray described above, which showed no evidence of acute cardiopulmonary abnormality.  Neither pulmonary function nor exercise capacity tests were performed because the examiner found no lung disease, no shortness of breath, no exposure to chemicals, and no surgical procedure to check lung function.  

Additionally, the examiner found that the Veteran had no other respiratory conditions, other than inactive pulmonary TB, and no other pertinent physical findings, complications, conditions, signs or symptoms related to pulmonary TB.  Finally, the examiner concluded that the Veteran's pulmonary TB had no impact on the Veteran's ability to work.

In November 2015, the Veteran again underwent VA examination.  The Veteran again reported that he was last treated for a respiratory condition in 1970 when he was told that his pulmonary TB was inactive.  He denied any symptoms or treatment from his condition since his last VA examination in November 2012, specifically denying any cough, chest tightness, dyspnea on exertion, fever, malnutrition, or weight loss.  The examiner found that the Veteran had had inactive pulmonary TB since 1970.  A November 2014 chest X-ray revealed only an elevated left hemidiaphragm and atheromatous aorta, but, as before, no active lesions or acute cardiopulmonary abnormalities were shown.  

No pulmonary function or exercise capacity testing was performed because, again, the examiner found no current lung disease, no shortness of breath, no cough, no chest tightness, no dyspnea on exertion,  no fever, no malnutrition, no weight loss, no exposure to chemicals, and no surgical procedure had been performed to check for lung function.  Similarly, the Veteran's pulmonary TB condition was not found to impact his ability to work. 

The VA examinations in November 2012 and November 2015 show that the Veteran's pulmonary TB has been inactive for many years and the earlier treatment records show that it has been inactive since the mid-1950's.  There is no evidence that the Veteran had far advanced or moderately advanced lesions at any time.  The hospital and examination records show mild lesions.  Additionally, the record is silent for any resulting disability, emphysema, dyspnea on exertion, impairment of health, or other similar symptomatology.  Indeed, the Veteran has consistently denied that he experiences any symptoms, residuals, or other manifestations resulting from his pulmonary TB.  Accordingly, under Diagnostic Code 6723, a noncompensable rating is warranted.  

The Board has considered whether the Veteran is entitled to a higher disability rating for inactive pulmonary TB under diagnostic codes.  However, the Veteran is not entitled to a separate disability rating under Diagnostic Code 6723 because VA regulation does not allow a compensable rating for inactive pulmonary TB to be combined with ratings for other respiratory disabilities.  See 38 C.F.R. § 4.97, Note 2 following the General Rating Formula for Inactive Pulmonary TB.  As for other, non-respiratory-related diagnostic codes, the preponderance of the evidence shows that the Veteran's pulmonary TB does not involve any other symptoms or manifestations that would warrant evaluating it under any other provisions of VA's Rating Schedule. 

The Veteran and his representative have not reported any current residuals of tuberculosis.  Therefore, for the reasons stated above, the preponderance of the evidence is against the Veteran's claim for a compensable schedular rating for his pulmonary TB.

Additional Considerations

The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Extraschedular ratings are for consideration when the rating schedule is inadequate to compensate for the average impairment of earning capacity for a particular disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Here, as the Veteran does not have symptomatology associated with the service-connected disability, there is no symptom that the criteria do not address.  Additionally, the competent evidence does not that the disability at issue causes marked interference with employment, requires frequent hospitalizations, or otherwise produces impairment unrecognized by the Schedule.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with his service-connected disabilities.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran is service connected for generalized anxiety disorder with depression, rated 70 percent disabling; and tuberculosis.  The psychiatric disability meets the percentage requirements for TDIU.  38 C.F.R. § 4.16(a).  

Although the psychiatric disability is not currently before the Board; in determining entitlement to a TDIU, the Board is required to consider all of the service connected disabilities.  See Yancey v. McDonald, 27 Vet. App. 484 (2016) (holding that if raised by the record, the Board must consider all service connected disabilities, regardless of the individual disabilities on appeal when deciding entitlement to a combined extraschedular rating).  The record does not reflect, and the Veteran does not allege, that he is unemployable due to his service-connected pulmonary TB; but a VA examiner opined on the most recent examination in November 2012, that the psychiatric disability caused total occupational impairment.  The examiner noted that the Veteran had mildly impaired memory, constricted affect and a depressed mood.  

The Veteran has not worked since 1986, when he left employment with the postal service after 30 years.  On the other hand the examiner assigned a global assessment of function score indicative of moderate impairment and some scores assigned during outpatient treatment were indicative of mild impairment.  The evidence presented to the Board is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, his service connected psychiatric disability is found to render him unemployable.


ORDER

A compensable rating for pulmonary tuberculosis is denied.

A TDIU is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


